Citation Nr: 0944371	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) for the period 
before July 24, 2007.

2.  Entitlement to an initial rating in excess of 10 percent 
for PTSD during the period from July 24, 2007 through 
February 10, 2009.  

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the period from February 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 through 
December 2006 and from January 2008 through May 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision which 
was issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, and which granted 
service connection for PTSD with an initial disability rating 
of 10 percent.  In December 2007, the Veteran filed a Notice 
of Disagreement expressing disagreement with the assigned 
initial disability rating.  A Statement of the Case was 
provided to the Veteran in July 2008.  A substantive appeal 
was filed by the Veteran later that month.  In a February 
2009 rating decision, the Veteran was granted an increased 
initial rating for PTSD of 30 percent, effective February 11, 
2009.

The Veteran appeared and offered testimony at a Travel Board 
hearing held at the Reno RO in March 2009.  At the Veteran's 
request, the record on appeal was held open for 60 days in 
order that he might submit additional evidence.  During that 
time, additional evidence was submitted by the Veteran, 
accompanied by a signed waiver of the RO's original 
jurisdiction executed pursuant to 38 C.F.R. § 20.1304(c).  
This evidence has been incorporated into the claims file and 
has been reviewed by the Board in its adjudication of the 
Veteran's appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  For the period before July 24, 2007, the Veteran's PTSD 
was manifested by occupational and social impairment due to 
mild and transient symptoms which included "survivor's 
guilt," recurring thoughts of combat experiences during 
service, mood swings, irritability, anxiety, and sleep 
impairment; Global Assessment of Functioning (GAF) Scale 
scores during this period ranged from 63 to 70, and during 
that time, the Veteran was employed and attending classes.

2.  For the period from July 24, 2007 through February 10, 
2009, the Veteran's PTSD was productive of flattened affect, 
anxiety, chronic sleep impairment, difficulty with 
concentration while reading, panic attacks which occurred 
while the Veteran was in crowded places, mild memory 
impairment, irritability, anger, and suicidal and homicidal 
ideation; during this period the Veteran demonstrated a GAF 
score of 60, continued to be employed and enrolled in 
classes, and was able to establish and maintain effective 
social and work relationships.

3.  For the period from February 11, 2009, the Veteran's PTSD 
was productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and mood due to various 
demonstrated symptoms including depressed mood, anxiety, 
suspiciousness, frequent panic attacks which the Veteran 
experienced during class, chronic sleep impairment, mild 
memory loss, persistent danger of hurting himself and others, 
impaired abstract thinking, impaired impulse control 
manifested by violent anger outbursts, difficulty in adapting 
to stressful situations (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships; during this period the Veteran was unemployed, 
however, was continuing to attend classes in neuroscience.


CONCLUSIONS OF LAW

1.  For the period before July 24, 2007, the criteria for a 
rating higher than 10 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2.  For the period from July 24, 2007 through February 10, 
2009, the criteria for a 30 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2009).

3.  For the period from February 11, 2009, the criteria for a 
70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a January 2007 
notice letter.  In that letter, the Veteran was also notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Also, as this case concerns an initial 
evaluation and comes before the Board on appeal from the 
decision which also granted service connection, there can be 
no prejudice to the Veteran in failing to provide adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's identified service personnel records, 
service treatment records, and identified private and VA 
treatment records have been obtained.  Additionally, he was 
afforded two VA psychiatric examinations in July 2007 and 
February 2009.  Each VA examination was performed in 
conjunction with the VA examiner's review of the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.   Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods during which the service-
connected disability exhibits symptoms that would warrant 
different ratings for each time period.  See generally Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, warrants a 10 percent disability evaluation.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

II.  Initial Evaluation in Excess of 10 Percent for PTSD,
for the Period Before July 24, 2007

VA treatment records relating to treatment received by the 
Veteran from January through May 2007 reflect consistent 
complaints of "survivor's guilt," recurring thoughts of his 
combat experiences during service, mood swings, irritability, 
anxiety, and nightmares.

A January 2007 VA treatment record notes that the Veteran 
completed an anger management course in 2006.  He reported 
that he was working as a truck driver for his parents' 
business and that he was attending school with the intention 
of pursuing a degree in nursing.  The Veteran stated that his 
spouse was his primary source of support and that he remained 
in contact with other members of his platoon.  Although the 
Veteran was found to be presenting PTSD symptoms at that 
time, it was determined that those symptoms "[did] not 
appear to rise to the severity that would warrant such a 
diagnosis."

In February 2007, the Veteran reported that he was arguing 
frequently with his spouse and that he had recently destroyed 
household items.  Nonetheless, treatment records from January 
through May of 2007 show that the Veteran was assessed Global 
Assessment of Functioning (GAF) Scale scores ranging from 63 
to 70, which was indicative of mild psychiatric symptoms.

Based upon the foregoing, the Board finds that the Veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for PTSD prior to July 2007.  The medical evidence relating 
to that time period reflects complaints of mood swings, 
irritability, anxiety, and sleep disturbances.  Nonetheless, 
the Veteran continued to maintain relationships with his 
spouse and members of his platoon.  In January 2007, the 
demonstrated symptoms were determined to be so mild that a 
formal diagnosis of PTSD was not warranted.  The Board also 
notes that the Veteran was able to maintain continuous 
employment and was attending community college classes.  
Finally, the range of GAF scores for the period preceding 
July 2007 support the January 2007 determination that the 
Veteran experienced mild psychiatric symptoms.

III.  Increased Rating in Excess of 10 Percent for PTSD,
for the Period from July 24, 2007 through February 11, 2009

At a July 2007 VA psychiatric examination, the Veteran 
reported sleep impairment manifested by four to five hours of 
sleep per night and nightmares which occurred two to three 
times per week.  He also reported that he became upset while 
in crowded areas and was required to leave these places.  
Although the Veteran related that anger and loss of libido 
represented issues in his marriage, his spouse stated at the 
examination that the Veteran was social and continued to 
interact easily with others.  The Veteran stated that he 
experienced difficulties concentrating while reading, but 
stated that he mostly experienced difficulties in 
concentrating on and remembering things said by his spouse.  
The Veteran reported that he entertained thoughts of 
torturing others.  He also related recurrent and intrusive 
recollections of in-service events; recurrent nightmares; 
sensations as though traumatic events that occurred during 
service were recurring; intense psychological and 
physiological reaction to cues that symbolized traumatic 
events; irritability and outbursts of anger; restricted 
affect; and avoidance of thoughts, feelings or conversations 
associated with traumatic events.  The Veteran was assessed a 
GAF score of 60, which was indicative of borderline mild to 
moderate symptoms.

The Veteran received a private psychiatric evaluation in 
November 2007, and at that time continued to report sleep 
disturbances, flashbacks, depression, and anxiety.  He also 
reported increasing anger, hostility, and resentment toward 
others and stated that his anger was "on the verge of 
becoming a serious problem."  The Veteran acknowledged 
suicidal thoughts, but denied any specific plan or attempts.  
He also related homicidal thoughts regarding his belief that 
he was unfairly treated during his active duty service; the 
Veteran had begun generalizing this belief to other 
situations in which the Veteran felt that he was being 
treated poorly or unfairly.  According to the Veteran, his 
symptoms continued to cause his relationship with his spouse 
to suffer.  The Veteran related that he was working at a 
part-time position as a truck driver in his parents' business 
while attending classes at a community college.

Treatment records from the Vet Center relating to treatment 
rendered in December 2008 and January 2009 reflect ongoing 
reported symptoms of anger, isolation, avoidance, 
recollection of combat during service, sleep disturbances, 
impaired concentration and memory, and physiological and 
psychological reactions to internal and external triggers 
which the Veteran associated with his active duty service.

For the period from July 24, 2007 through February 10, 2009, 
the Board finds that the Veteran is entitled to an initial 
evaluation of 30 percent, but no more.  The Veteran's VA 
examination, performed on July 24, 2007, revealed flattened 
affect, anxiety, chronic sleep impairment, difficulty with 
concentration while reading, panic attacks which occurred 
while the Veteran was in crowded places, mild memory 
impairment, irritability, and anger.  The subsequent November 
2007 private treatment record indicates that these symptoms 
were ongoing.  Although the Board acknowledges that the 
Veteran reported at his July 2007 VA examination that he 
entertained thoughts of torturing others and that his 
psychiatric symptoms were issues in his marriage, the Board 
also notes that he continued to experience little difficulty 
in establishing and maintaining social and work 
relationships.  At his July 2007 VA examination, the Veteran 
was described as being social and interacting easily with 
others.  Moreover, the Veteran was able to continue working 
and attending classes.  Under the circumstances, the Board 
finds that the overall disability picture demonstrated by the 
evidence more closely approximates the criteria for a 30 
percent disability rating.

Overall, for the period before July 24, 2007, the evidence 
does not support the award of an initial evaluation in excess 
of 10 percent for PTSD.  For the period from July 24, 2007 
through February 10, 2009, however, the evidence supports an 
increased disability evaluation for the Veteran's service 
connected PTSD to 30 percent, but not more.  To that extent, 
this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

IV.  Increased Rating in Excess of 30 Percent for PTSD,
For the Period from February 11, 2009

A statement submitted by the Veteran's spouse in February 
2009 asserts that the Veteran's various psychiatric symptoms 
were impacting her marriage.  She described that the Veteran 
experienced outbursts of anger and specifically related 
various anecdotes indicative of the Veteran's symptoms.  In 
one incident, the Veteran threw a broken computer chair at a 
wall and caused damage to their front door and the sheetrock 
of a wall in their residence.  In another incident, the 
Veteran kicked a craft box, ruining its contents.  The 
Veteran's spouse also related incidents of road rage in which 
the Veteran became angered at other motorists and drove at 
speeds over 85 miles per hour while weaving in and out of 
traffic.  During a shopping trip, the Veteran reportedly 
became angered in the store and yelled and threw items from 
their shopping cart.  The Veteran's spouse also shared 
excerpts from a personal journal which illustrated the impact 
of the Veteran's symptoms on their marriage.  According to 
the Veteran's spouse, the Veteran had previously told her 
that he wanted to kill her.  She also related an incident 
during the previous Thanksgiving, in which the Veteran 
experienced a crying spell and mourned the loss of his 
friends in an in-service incident.

At a February 2009 VA psychiatric examination, the Veteran 
demonstrated tense and anxious behavior manifested by hand 
wringing during the interview.  He reported continuing sleep 
disturbances in the form of sleep onset and maintenance 
insomnia and nightmares.  He experienced recurrent 
distressing thoughts of traumatic events from service.  He 
related that he kept to himself and experienced panic 
attacks, most often during classes.  He continued to describe 
anger outbursts, stating that he "blew up" in public places 
and threw objects.  The Veteran described homicidal thoughts, 
stating that he thought of "getting even" with superiors 
who had prevented him from helping others.  The Veteran's 
remote memory was mildly impaired, as he was unable to recall 
events and occurrences from his service in Iraq.  He stated 
that he avoided activities, places, and people that aroused 
recollections of traumatic events from his active duty 
service, and that he experienced diminished interest and 
participation in activities.  The Veteran also expressed 
continued difficulty with concentration, and also reported 
hypervigilence and exaggerated startle responses.  On 
examination, the Veteran was able to interpret only one of 
two proverbs, however, was able to perform serial 7 exercises 
backward and forward.  He acknowledged marital problems with 
his spouse and stated that he believed that his marriage 
would soon be dissolved by divorce.  The Veteran was provided 
a GAF assessment of 58, indicative of moderate psychiatric 
symptoms and moderate difficulty in social, occupational, and 
school functioning.

In March 2009 the Veteran also submitted a personal statement 
in which he described depression.  He reported that his sex 
drive had been non-existent since service.  He related that 
he did not leave the house except to attend classes and that 
he did not have friends.  According to the Veteran, he 
experienced difficulty concentrating in class.  Anger and 
homicidal thoughts were expressed, as the Veteran stated that 
he wished to "go after all the [expletive] that [expletive] 
me in the Army [sic] there will be no advanced warning [sic] 
they will all pay for the way they treated me."  The Veteran 
expressed anger and resentment toward his classmates and that 
he thought of "throttling someone with [his] bare hands."  
The Veteran also expressed various morbid thoughts, stating 
that he had "exceded [sic] his time here already."  The 
Veteran also stated that he heard "rice crispys [sic] 
crackling" in his head.

At his March 2009 Travel Board hearing, the Veteran testified 
to the same general symptoms as noted in the February 2009 VA 
examination report.  In addition to those symptoms, he 
reported that he frequently "loses track of stuff" and that 
he did not watch movies or play video games as they served as 
reminders of traumatic events from his active duty service.  
The Veteran testified that while working for his parents' 
company, he was involved in an altercation.  He stated that 
as a result of this altercation, his parents did not provide 
him with more work.  He reported that he continued to take 
classes in neuroscience, but reported that he continued to 
experience anger toward his classmates and was unable to 
participate in group class projects.  Regarding his personal 
relationships, the Veteran described that he felt no 
affection for his spouse and that he had previously 
threatened to throw her out of the house or to "punch her 
face in."

Based upon the foregoing evidence, the Veteran is entitled to 
an evaluation of 70 percent, but not more, for the period 
from February 11, 2009.  As noted in the discussion of the 
evidence above, since February 11, 2009, the Veteran's PTSD 
has been manifested by depressed mood, anxiety, 
suspiciousness, frequent panic attacks which the Veteran 
experienced during class, chronic sleep impairment, and mild 
memory loss, and thereby fully demonstrates the criteria for 
a 30 percent rating.  However, and notwithstanding the 
relatively high GAF score assigned at the Veteran's February 
2009 VA examination, the evidence indicates occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, and mood 
due to various demonstrated symptoms.  In this regard, the 
evidence reveals suicidal and homicidal ideation which 
indicate persistent danger of the Veteran hurting himself or 
others.  Additionally, the evidence also shows impaired 
impulse control, as evidenced by the Veteran's violent anger 
outbursts both in public and at home.  The statements 
submitted by the Veteran and his spouse reflect that the 
Veteran's psychiatric symptoms have greatly impacted their 
marital relations.  The Veteran has been unemployed as a 
result of an altercation with a co-worker.  Although the 
Veteran has been able to continue attending classes in 
neuroscience, he has demonstrated difficulty in concentrating 
on his schoolwork and expressed continued anger and 
resentment toward his classmates.  As evidenced by his 
aforementioned strained relationship with his spouse, his 
altercation with his co-worker, and his inability to 
establish effective relationships with his classmates, the 
Veteran has demonstrated an inability to establish and 
maintain effective personal relationships.

Overall, the evidence supports an increased disability 
evaluation for the Veteran's service connected PTSD to 70 
percent, but not more, for the period from February 11, 2009.  
To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 
4.7.

V.  Additional Considerations

The Board finds that there is no basis for additional 
"staged" ratings pursuant to Fenderson and Hart beyond 
those already delineated in this decision.  Rather, the 
symptomatology shown upon private and VA examination during 
the pendency of the appeal has been fully contemplated and 
addressed by the assigned disability ratings.

Additionally, the evidence does not show that the Veteran's 
PTSD markedly interfered at any time with his employment 
status beyond that interference already contemplated by the 
assigned evaluations.  Moreover, there is no indication that 
this disorder necessitated frequent, or indeed any, periods 
of hospitalization.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for PTSD for the 
period before July 24, 2007 is denied.

An increased rating of 30 percent for PTSD for the period 
from July 24, 2007 through February 10, 2009 is granted.

An increased rating of 70 percent for PTSD for the period 
from February 11, 2009 is granted.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


